Title: To Thomas Jefferson from George Hebb, 25 May 1822
From: Hebb, George
To: Jefferson, Thomas


Sir.
Baltimore
May 25. 1822
I addressed you on the 21st Inst since when “A Native of Virginia” has again appeared in the Federal Republican with remarks on your Letter of explanation of the Bill Transaction and although his writing discover him to be a man of considerable ingenuity, still his reasoning is deceptive and unsound. The effect appears, however, to produce some excitement and a Belief with some that the amount of the Bill was received twice by you—in canvassing the Subject with some of my acquaintances several points have presented themselves to me which might tend to make the subject more clear—The Bill was, enclosed by you to Grand & Co—by reference to a copy of your letter inclosing the Bill the manner of applying the proceeds of the Bill may be assertained, whether it was to be remitted to you or to remain with them subject to your order or whether to be applied to any other account as directed by you—if the latter, as the Bill was not received by them, there must have been some other appropriation instead of it—it may give you some trouble to examine old papers and correspondences. but as you have commenced the Subject, it would be satisfactory to your friends that the transaction should be placed in the most unquestionable point of view which I feel assured you can do—Information was received here this morning that Diego and the Principle number of the Cortes had been assasinated and that the Mob entered the palace and murdered the whole of the Royal Family—This account was communicated in a private letter from Madrid to a House at Paris & a private letter conveyed it to the Editor the London courier and was published in that paper on the 13th April—I remain your Most ObtGeo Hebb